United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 29, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60892
                          Summary Calendar


RAHIBHAI SADRUDDIN MOMIN,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 215 262
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rahibhai Sadruddin Momin (Momin), a native and citizen of

India, petitions for review of the order of the Board of

Immigration Appeals (BIA) adopting and affirming the immigration

judge’s (IJ) decision denying his application for withholding of

removal, relief under the Convention Against Torture Act (the CAT

Act), and voluntary departure.   We will uphold findings that an

alien is not eligible for withholding of removal or protection

under the CAT Act if the findings are supported by substantial

evidence.   Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60892
                                 -2-

Under the substantial evidence standard, reversal of the BIA’s

decision is improper unless the alien shows that the evidence

compels it.   Majd v. Gonzales, ___ F.3d ___, 2006 WL 990740, *3

(5th Cir. Apr. 17, 2006) (No. 05-60141).

     Our review of the record reveals there is substantial

evidence to support the IJ’s rulings that: (1) Momin did not

suffer past persecution; and (2) he has not shown that it is more

likely than not he will suffer persecution or torture if he is

returned to India.   See 8 C.F.R. § 208.16(c)(3); Eduard v.

Ashcroft, 379 F.3d 182, 187 n.4, 188 (5th Cir. 2004).   Moreover,

Momin has not shown that the evidence compels a reversal of the

decision.   Additionally, Momin does not challenge the denial of

his request for voluntary departure.   Accordingly, this issue is

deemed abandoned.    Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052

(5th Cir. 1986).

     Momin’s petition for review is therefore DENIED.